DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.

Allowable Subject Matter
Claims 1-61 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 10, and 18 each require at least a security system for a premises, the security system comprising: a data communications network, the data communications network including a wireless local area network at the premises and including a wide area network extending beyond the premises; a host-carried security monitor carried by a host object at the premises for monitoring security data associated with the host object, the host-carried security monitor including a plurality of security data sensors, the plurality of security data sensors including at least a motion sensor and a position sensor, the motion sensor configured to sense motion of the host-carried monitor and thus motion of the host object, the position sensor configured to sense a position of the host-carried monitor relative to a reference, the host-carried security monitor including a wireless communication port connecting the host-carried security monitor to the wireless local area network, the host-carried security monitor including a security monitor controller and a security monitor tangible non-transitory storage medium, the security monitor tangible non-transitory storage medium storing instructions executable by the security monitor controller that, when executed by the security monitor controller, process security sensor data from at least one of the security data sensors to determine a security event and transmit a security event signal on the data communications network; a security device at the premises and associated with the host-carried security monitor, the security device including at least one of an image sensor configured to capture image data, a motion sensor configured to detect motion in a field of view of the motion sensor, or a switch configured to selectively close to provide electrical power to an electronic device operatively connected thereto, the security device including a wireless communication port connecting the security device to the wireless local area network, the security device including a security device controller and a security device tangible non-transitory storage medium; and a server located remotely with respect to the premises and operatively connected to the wide area network, the server being in communication with the host-carried security monitor and the security device via the data communications network, the server including a security system processor and a security system tangible non-transitory storage medium, the security system tangible non-transitory storage medium storing instructions executable by the security system processor that, when executed by the security system processor, determine an action instruction based on the security event signal received on the data communications network from the host-carried monitor and transmit said action instruction to the security device; wherein the security device controller is responsive to the action instruction from the server to cause the security device to perform a security action.
The prior arts on record teach the following: a security system for a premises, the security system comprising: a data communications network, the data communications network including a wireless local area network at the premises and including a wide area network extending beyond the premises; and a security monitor tangible non-transitory storage medium, the security monitor tangible non-transitory storage medium storing instructions executable by the security monitor controller that, when executed by the security monitor controller, process security sensor data from at least one of the security data sensors to determine a security event and transmit a security event signal on the data communications network; and a server located remotely with respect to the premises and operatively connected to the wide area network, the server being in communication with the host-carried security monitor and the security device via the data communications network, the server including a security system processor and a security system tangible non-transitory storage medium, the security system tangible non-transitory storage medium storing instructions executable by the security system processor that, when executed by the security system processor, determine an action instruction based on the security event signal received on the data communications network from the host-carried monitor and transmit said action instruction to the security device; wherein the security device controller is responsive to the action instruction from the server to cause the security device to perform a security action.
However, none of the prior arts disclose a host-carried security monitor carried by a host object at the premises for monitoring security data associated with the host object, the host-carried security monitor including a plurality of security data sensors, the plurality of security data sensors including at least a motion sensor and a position sensor, the motion sensor configured to sense motion of the host-carried monitor and thus motion of the host object, the position sensor configured to sense a position of the host-carried monitor relative to a reference, the host-carried security monitor including a wireless communication port connecting the host-carried security monitor to the wireless local area network, the host-carried security monitor including a security monitor controller and a security device at the premises and associated with the host-carried security monitor, the security device including at least one of an image sensor configured to capture image data, a motion sensor configured to detect motion in a field of view of the motion sensor, or a switch configured to selectively close to provide electrical power to an electronic device operatively connected thereto, the security device including a wireless communication port connecting the security device to the wireless local area network, the security device including a security device controller and a security device tangible non-transitory storage medium in combination with the other features as stated in claims 1, 10, and 18. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426